J-S74030-19


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

    COMMONWEALTH OF PENNSYLVANIA               :   IN THE SUPERIOR COURT OF
                                               :        PENNSYLVANIA
                                               :
                v.                             :
                                               :
                                               :
    VAMSIDHAR VURIMINDI                        :
                                               :
                       Appellant               :   No. 3102 EDA 2018

                Appeal from the Order Entered October 23, 2018
    In the Court of Common Pleas of Philadelphia County Criminal Division at
                        No(s): CP-51-CR-0008022-2012


BEFORE:      BENDER, P.J.E., MURRAY, J., and STEVENS, P.J.E.*

JUDGMENT ORDER PER CURIAM:                             Filed: February 7, 2020



        Vamsidhar Vurimindi (Appellant) appeals pro se from the trial court’s

order which denied his request, while on probation, to travel to New York, NY,

and Washington, DC.          See Trial Court Opinion, 5/28/19, at 2, citing 42

Pa.C.S.A. § 9754. Appellant states his four appellate issues as follows:

        1. Whether Judge Anhalt imposing travel ban to New York, NY;
        Raleigh, NC and to Washington, D.C, violated Appellant’s right to
        work and travel under Pennsylvania and United States
        Constitution?

        2. Whether Judge Anhalt imposing travel ban based upon
        Appellant’s immigration status, violated Appellant’s due process
        and equal protection rights under Pennsylvania and United States
        Constitution?


____________________________________________


*   Former Justice specially assigned to the Superior Court.
J-S74030-19


      3. Whether Judge Anhalt punishing Appellant by imposing travel
      ban for exercising his right to self-representation is patently
      unconstitutional?

      4. Whether Judge Diana Anhalt prejudice, bias and against
      Appellant, and without recusing, continue to preside over
      underlying matter, violated Appellant’s right to impartial tribunal
      under Pennsylvania and United States Constitution?

Appellant’s Brief at 4.

      Appellant was on probation following his conviction of stalking and

disorderly conduct. In a prior decision, we explained:

      [Appellant’s] egregious and bizarre behavior forced his first victim
      to install a panic-button alarm system that connected directly to
      the local police and to consider hiring a body guard. That victim
      [ultimately] relocated. [Appellant’s] actions forced the other
      victim to sell her condominium and move twice to get away from
      [Appellant]. Both women were terrified of [him].

Commonwealth v. Vurimindi, 200 A.3d 1031, 1034 (Pa. Super. 2018)

(citations omitted), appeal denied, 217 A.3d 793 (Pa. 2019).

      On October 23, 2018, the trial court held a hearing to consider

Appellant’s travel request, after which it denied the request “to protect the

victims,” and “cit[ed] safety concerns,” because one of Appellant’s victims

lived in New York, and the other lived in Washington, DC. Trial Court Opinion,

5/28/19, at 2.

      The Commonwealth contends this appeal is “both moot and meritless.”

Commonwealth Brief at 5.      The Commonwealth claims the appeal is moot

because “according to the PACFile system, [Appellant] is now [in federal

custody] at Adams County Detention Center in Mississippi” awaiting

deportation. Id. at 5. The Commonwealth additionally argues that there is

                                     -2-
J-S74030-19



no merit to this appeal because the trial court “acted well within its discretion.”

Id. at 6.

      The record does not indicate whether Appellant is about to be or has

been deported.     However, statutory authority provides for a trial court to

modify an order of probation, and impose “reasonable conditions . . . as it

deems necessary to ensure or assist the defendant in leading a law abiding

life.” 42 Pa.C.S.A. § 9771; 42 Pa.C.S.A. § 9754(b) (referencing Section 9763,

conditions of probation). This Court has explained:

      Th[e trial court’s] broad power to impose conditions as part of an
      order of probation is intended to individualize the sentencing
      process so that an effort can be made to rehabilitate a criminal
      defendant while, at the same time, preserving the right of law
      abiding citizens to be secure in their persons and property.

Commonwealth v. McBride, 433 A.2d at 510 (Pa. Super. 1981).

      Upon review, and consistent with the foregoing, we find no merit to this

appeal.

      Order affirmed.

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 2/7/20




                                       -3-